NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
SYNQOR, INC.,
Plain.tiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC., _
Defendants,
AND
BEL FUSE, INC.,
Defendcmt,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants-Appellants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., AND POWER-ONE, INC.,
Defen,dcmts,
AND
MURATA ELECTRONICS NORTH AMERICA, INC.
MURATA MANUFACTURING CO., LTD., AND
MURATA POWER SOLUTIONS, INC.,
Defendants.

SYNQOR V. ARTESYN TECH 2
Appea1s from the United States District C0urt for the
EaStern DiStrict of TeXaS in case n0. 07-CV-0497, Judge
T. J0hn Ward.
2011-1193, 2012-1069
SYNQOR, INC.,
Plaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellants,
AND
BEL FUSE, INC.,
Defen,dant-Appellant,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., AND POWER-ONE, INC.,
Defen,dants-Appellants,
AND
MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., AND
MURATA POWER SOLUTIONS, INC.,
Defenclcmts-Appellan,ts,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants.

3
SYNQOR V. ARTESYN TECH
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
2011-1191, -1192, -1194, 2012-10'70, -1071, »1072
ON MOTION
ORDER
Upon consideration of Lineage Power Corp. and
Che1'okee Internationa1 Corp.’s motion to dismiss appeal
n0s. 2011-1193 and 2012-1069,
IT ls OR1)ERED THAT:
(1) The motion is granted
(2) Each side shall bear its own costs in 2011-1193
and 2012-1069.
(3) The revised official caption is reflected above.
FEB 2 2 2012
FoR THE COURT
/s/ J an Horbal__\;
Date J an Horba1y
C1erk
FlLED
U.S. COURT 0F APPEALS FOH
THE FEDERAL ClRCUIT
FEB 22 2012
JAN HOBBAl.V
CLERK

SYNQOR V. ARTESYN TECH
cc: Dona1d R. Dunner, Esq.
C0nstantine L. Trela, Jr., Esq.
Gary M. Hnath, Esq.
Alan D. Smith, Esq.
WiIliam F. Lee, Esq.
AndreW J. Pincus, Esq.
s19
Issued As A Mandate (as to 2011-1193, 2012-1069 only)
FEB 2 2 2012 _
11